  Case 1:18-cr-00111-CMH Document 37 Filed 09/13/19 Page 1 of 3 PageID# 228
                                                                                                  FfECEfVED
                                                                                                 IWA-flRGOM


                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                            2019
                                            Alexandria Division
                                                                                        CLERK. U.S. DISTF: • ".'jURT
                                                                                           ALFXAr;DR!A. V!F.£ll^iA
MOVANT DAVID ANDREW CHRISTENSON


UNITED STATES OF AMERICA                                          CRIMINAL NO. Case l:18-cr-00111-CMH


V.                                                                SENIOR JUDGE CLAUDE M. HILTON


JULIAN PAULASSANGE,
Defendant.


     Amicus/Notice 67- Every Judge Is just as crazy and delusional as Trump and just as much a criminal.

Is the following true?


In 2016 did the CIA and the FBI know that Trump was crazy, delusional and a criminal? Yes.

In 2016 did the CIA and the FBI know that Trump was conspiring with the Russians to secure his
Presidential Election Victory? Yes.(They also knew that Clinton was crazy, delusional and a criminal but
just not as bad as Trump. The least of two evils.)

The CIA could not disclose the truth about Trump and the Russians without breaking the law and
disclosing highly classified Information. National Security was too important. The FBI tried.(This is why
no one in the DOJ/FBI will be charged with a crime. It is also why McCabe and Strzok have been so
brazen in filing civil complaints against the DOJ/FBI. It is why Comey thinks he deserves an apology.)

The extraction of the CIA Agent from Russia is amazing.(The truth will come out.)

The following is true.


The courts have protected the criminal conduct of our Government with the conclusion being the
Genocide of Mankind.


Trump, math,time, the other Demigods, etc. will ensure that the truth comes out. That truth will
incriminate the Federal Judiciary in the Genocide of Mankind.

The CIA and the FBI knew that Trump would disclose highly sensitive classified information for his own
good and protection.

                                    THE PARADOX AND WHY I AM HERE


            BLACKMAIL AND EXTORTION WITH AMERICANS AND MANKIND PAYING THE PRICE


            YOUR ARE THE PERFECT SUNARCISSIST. YOU HAVE CHOSEN SUICIDE OVER HONOR
Case 1:18-cr-00111-CMH Document 37 Filed 09/13/19 Page 2 of 3 PageID# 229
Case 1:18-cr-00111-CMH Document 37 Filed 09/13/19 Page 3 of 3 PageID# 230
